     Case 2:21-cv-11323-MFL-CI ECF No. 5, PageID.147 Filed 06/14/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

AARON STATEN,

         Plaintiff,                                         Case No. 21-cv-11323
                                                            Hon. Matthew F. Leitman
v.

HOME CARE SERVICES, INC.,

     Defendant.
__________________________________________________________________/
                       ORDER GRANTING PLAINTIFF LEAVE
                      TO FILE A FIRST AMENDED COMPLAINT

         On April 26, 2021, Plaintiff Aaron Staten filed this employment

discrimination action against his former employer, Home Care Services, Inc.

(“HCS”) in the Wayne County Circuit Court. (See Compl., ECF No. 3-1.) HCS

removed the action to this Court, and it has now filed a motion to dismiss pursuant

to Federal Rules of Civil Procedure 12(b)(1), 12(b)(6), and 12(c). (See Notice of

Removal, ECF No. 3; Mot. to Dismiss, ECF No. 4.) The primary basis of the motion

is that Staten is subject to a mandatory arbitration provision that precludes him from

pursuing his claims in this forum. (See id.) In the alternative, HCS argues that Staten

has failed to plead sufficient facts to state viable claims under the Supreme Court’s

decisions in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) and Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). (See id., PageID.53.)




                                          1
  Case 2:21-cv-11323-MFL-CI ECF No. 5, PageID.148 Filed 06/14/21 Page 2 of 3




      Without expressing any view regarding the merits of the motion to dismiss,

the Court will grant Staten the opportunity to file a First Amended Complaint in

order to remedy the alleged deficiencies in his claims identified by HCS in the

motion to dismiss.     The Court does not anticipate allowing Staten another

opportunity to amend to add factual allegations that he could now include in his First

Amended Complaint. Simply put, this is Staten’s opportunity to allege any and all

additional facts, currently known to him, that may cure the alleged deficiencies in

his claims.

      By June 28, 2021, Staten shall notify the Court and HCS in writing whether

he will amend the Complaint or respond to the motion to dismiss. If Staten provides

notice that he will be filing a First Amended Complaint, he shall file that amended

pleading by no later than July 12, 2021, and HCS shall answer or otherwise respond

to it by no later than August 9, 2021. Upon the filing of a First Amended Complaint,

the Court will terminate without prejudice HCS’s currently pending motion to

dismiss as moot.

      If Staten provides notice that he will not be filing a First Amended Complaint,

he shall file a response to HCS’ motion to dismiss by no later than July 12, 2021.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
Dated: June 14, 2021                   UNITED STATES DISTRICT JUDGE



                                          2
 Case 2:21-cv-11323-MFL-CI ECF No. 5, PageID.149 Filed 06/14/21 Page 3 of 3




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on June 14, 2021, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       3
